Citation Nr: 0324157	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a rating higher than 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed skin 
disability.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and January 1997 decisions 
of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in October 1996.  

The Board remanded the case to the RO for procedural due 
process in July 1997.  

The record indicates the veteran failed to appear at his 
hearing scheduled in June 1998 before a Veterans Law Judge.  

In February 2000, the Board again remanded the case for 
additional development of the record.  




FINDINGS OF FACT

1.  Neither version of the regulations for rating PTSD is 
more advantageous to the veteran.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, and mood, 
due to symptoms of suicidal ideation, near-continuous 
depression, impaired impulse control, and difficulty in 
adapting to stressful circumstances that produce severe 
impairment in the ability to obtain and retain employment.  

3.  Total occupational and social impairment with 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities is not demonstrated.  

4.  The veteran is shown to have had a skin rash during 
active service. 

5.  The veteran currently is shown as likely as not to have a 
chronic intermittent skin rash and tinnea pedis that is due 
to service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.132 including 
Diagnostic Code 9411 (effective prior to Nov. 7, 1996), 4.130 
including Diagnostic Code 9411 (2002).

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a chronic intermittent skin rash and 
tinnea pedis is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statements of the Case, 
the Supplemental Statements of the Case, and the Board's 
earlier remand. 

While a report of VA examination dated in October 2000 
reflects that the veteran had been receiving "Supplemental 
Security Income" (SSI) during the past several years due to 
his back problems and PTSD, it is the opinion of the Board 
that medical evidence, if any, associated with that file 
would be out-of-date and of minimum probative value to the 
veteran's current claim for an increased rating for his 
service-connected PTSD.  

It appears that some of the veteran's private medical records 
for treatment of his skin rash are unavailable.  The RO made 
reasonable efforts to obtain these records.  During the 
course of adjudicating the claim, the veteran requested and 
was given additional time to obtain the pertinent medical 
records; however, he was unable to do so because the treating 
physician is no longer in practice.

In light of the favorable action taken hereinbelow on the 
claim for service connection, the veteran is not prejudiced 
by the Board's promulgating a decision at this time.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information and opinions to 
decide the claims.  This includes VA examination performed to 
evaluate the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected PTSD

A.  Factual Background

A careful review of service department records shows that the 
veteran was awarded, among others, the Combat Infantryman 
Badge and the Purple Heart Medal.  

A report of VA examination dated in September 1994 shows an 
Axis I diagnosis of PTSD, chronic, severe.  

In an October 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating under 
Diagnostic Code 9411, effective in January 1994.  
 
In May 1996 and again in August 2000, the veteran submitted a 
claim for an increased rating for the service-connected PTSD.  

The records show that the veteran was hospitalized in August 
1999.  At that time he admitted to being suicidal.  The 
veteran had also strained his back a few days prior to 
hospital admission.  

The records show that the veteran again was hospitalized in 
September 2000 with suicidal ideation.  He complained of 
having depression and feeling sad for several weeks, with 
frequent crying spells, difficulty sleeping, frustration and 
the lack of accomplishment in his life.  The veteran also 
reported having flashbacks of events from Vietnam, which 
increased his stress.  

The veteran underwent a VA examination in October 2000.  He 
reported a number of traumas encountered in Vietnam, 
including "seeing brains coming out of a guy's head," and 
carrying deceased bodies of those recently killed in action.  
The veteran reportedly was particularly bothered by thoughts 
that he did not have the right to kill and was experiencing 
almost constant guilt over the matter.  

Current symptoms reportedly included:  Intrusive and 
distressing thoughts of combat on a daily basis; nightmares, 
several times a week; impaired sleep; overeating or 
undereating; depressed mood; anxiety; crying spells, several 
times a week; exaggerated startle response; and difficulty 
with social interactions and family relationships.  

The veteran reported that he was last employed four years ago 
as a maintenance supervisor at a nursing care facility, but 
that he had to stop working because he could not physically 
and mentally handle the job.  Prior to that time, he had 
worked as a store manager for ten years.  The veteran 
reported receiving Social Security benefits for several 
years, secondary to both his back problems and PTSD.  
 
The veteran indicated that he had tended to overwork in order 
to avoid thinking about Vietnam, but as time went on he was 
unable to do so.  His intrusive thoughts would interfere with 
his ability to concentrate on job-related activities.  

Upon examination, the veteran was clean, appropriately 
groomed and cooperative.  His affect was constricted in 
intensity and sad.  He complained of feeling often sad, 
guilty and angry.  His mood was mildly depressed and 
moderately anxious.  

The veteran's speech was clear, goal-directed, spontaneous, 
and of normal pace and volume; he maintained appropriate eye 
contact while conversing.  His thought content was rational.  
The veteran denied any history of hallucinations or 
delusions.  

The veteran reported experiencing flashbacks and appeared 
uncomfortable discussing his Vietnam experiences in detail.  
He reported difficulties with concentration, and the 
examiner's brief screening suggested some inconsistency in 
his concentration ability.  The veteran admitted that he 
found himself crying a lot, and was less able to manage 
stress.  

The diagnosis was that of PTSD.  A GAF (Global Assessment of 
Functioning) score of 60 was assigned, indicative of moderate 
difficulty in social and occupational functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

The examiner commented that the veteran reported that his 
symptoms had increased in recent years, as reflected in the 
medical records.  The examiner also noted that the veteran 
appeared likely to experience difficulty managing the stress 
and concentration demands of employment.  

In a May 2001 rating decision, the RO assigned an increased 
evaluation for the service-connected PTSD from 10 percent to 
50 percent, effective in September 2000.  The effective date 
was later changed to August 1999.  The RO also assigned a 
total compensation rating based on individual unemployability 
(TDIU) at that time.  

The records show that the veteran was hospitalized in April 
2001 with symptoms of depression, flashbacks and suicidal 
ideation.  

The recent VA progress notes dated in February 2003 show 
assessments of chronic PTSD and recurrent major depressive 
disorder.  The veteran described periods of time, ranging 
from a few hours to two days, with poor sleep, racing 
thoughts, rapid speech, and elevated mood.  He also had 
spending sprees, impulsivity, and irritability.  A GAF score 
of 50 was indicated.  

The statements of the veteran in the claims folder are to the 
effect that he had been hospitalized several times for 
suicidal ideation and that he could no longer remember names 
of people, places and events.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9411 (1995).  

The regulations for evaluation of mental disorders were 
revised, effective on November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003) (overruling Karnas to the 
extent it indicated that retroactive application might be 
appropriate where Congress provided otherwise or permitted 
the Secretary of VA to do otherwise).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130 including Diagnostic 
Code 9411, effective on November 7, 1996, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent  

In this case, the evidence shows that the veteran has not 
attended individual or group psychotherapy sessions for PTSD 
on a regular basis, but has received medications for 
treatment of PTSD for several years.  A report of the October 
2000 VA examination reflects few abnormal clinical findings 
and moderate to at times severe symptomatology attributed to 
PTSD.  

While the veteran had been employed immediately post-service 
as a store manager for 10 years and later as a maintenance 
supervisor, he no longer worked and had been unemployed since 
1996.  His GAF scores ranging from 60 to 50 were most 
recently assigned, indicative of moderate difficulty in 
social functioning (e.g., conflicts with peers).  However, 
the Board finds both the medical evidence and the veteran's 
statements as reflecting more serious impairment in 
occupational functioning (e.g., unable to keep a job).  

The evidence overall shows that the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, and mood, as 
well as severe impairment in the ability to obtain and retain 
employment.  This evidence in the Board's opinion is 
reflective of moderate-to-severe symptomatology and supports 
the assignment of no more that a 70 percent rating based on 
either set of rating criteria.  

The evidence as a whole does not reflect that the symptoms of 
the service-connected PTSD alone are of such severity as to 
warrant the assignment of a total social and industrial 
inadaptability.  Nor does the medical evidence indicate 
virtual isolation in the community or totally incapacitating 
psychoneurotic symptoms that would warrant a rating higher 
than 70 percent.  

These symptoms are not reported:  gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and disorientation to time or place.  

The Board finds that the veteran's ongoing treatment and 
medications for PTSD has appeared to help with regard to 
activities of daily living and with the handling of his 
anger.  The VA examiners also noted his mood as being 
depressed and his affect as constricted.  

The evidence also shows high levels of anxiety, as well as a 
tendency towards isolation and forgetfulness.  However, total 
occupational and social impairment with symptoms such as 
memory loss for names of close relatives or own name is not 
demonstrated.  The Board finds that the evidence shows that 
the level of impairment due to the service-connected PTSD 
supports the assignment of a 70 percent rating under either 
set of rating criteria.  


III.  Service Connection for a Skin Disorder

A. Factual Background 

A careful review of service medical records at the time of 
the veteran's induction examination and at separation shows 
no skin defects.  The veteran reported no skin diseases.  

The VA medical records show that the veteran was diagnosed 
with malaria in October 1970.  He reported having no tropical 
diseases that he knew of in Vietnam.  An examination revealed 
that his skin was clear.

The veteran underwent a VA examination in March 1995.  He 
complained of having had a chronic rash ever since serving in 
Vietnam.  The areas affected by the rash included his feet, 
groin, waistline and anterior chest.  The veteran indicated 
that a family physician had given him some anti-fungal cream, 
which helped, but that exacerbations did occur.  

The veteran reported that his skin was very itchy, reddened, 
and became raw when  he scratched it.  He reported that the 
skin rash was worse during the summer season.  

Upon examination, the most prominent area was the mid-chest, 
with flat reddened areas.  Both feet were reddened on the 
sides and heels.  There was no cracking between the toes.  
Neither the groin area nor the waistband area were very 
notable of a rash at this time.  The examiner described the 
rash as blotchy and flat.  Nervous manifestations were not 
apparent.  Skin scrapings of the anterior chest and foot were 
negative of fungus.  

The diagnosis was that of chronic intermittent skin rash-
fungal infection strongly suspected, though negative 
scraping.  

A VA consultation report dated in July 1996 shows that the 
veteran was treated for a persistent fungal infection.  The 
examination revealed blotches and scaling on the veteran's 
low back, buttocks, inguinal creases and inner thighs.  A 
medicated cream was prescribed.  

The testimony of the veteran at a hearing in October 1996 was 
to the effect that his skin rash was much more severe, 
chronic, and widespread now, but identical to that which 
began in Vietnam.  

A medical questionnaire completed by the veteran in April 
2000 reflects that the veteran had had a skin disease 
manifested by itching, pain, and a rash since 1970.  He 
treated the skin disease with medicated cream.  

The VA medical records dated in July 2000 show that the 
veteran complained of a skin rash since Vietnam, and 
indicated that the rash had spread "all over."  The 
diagnosis was that of fungal infection, and medicated cream 
was prescribed.  

The VA hospital records dated in September 2000 show 
diagnoses of left big toe ulcer and bilateral tinnea pedis.  
During the course of his hospital stay, the veteran's left 
big toe was twice debrided and cleaned, and medicated cream 
was locally applied.  

The VA hospital records dated in April 2001 reflect a medical 
history of chronic fungal infection of the feet.  The records 
show that the dermatology department was consulted and that 
medicated cream was prescribed.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
skin defects, and the Board presumes the veteran to have been 
in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

In this case, the testimony and statements of the veteran are 
to the effect that he developed a skin rash in service due to 
the wet conditions and excessive heat in Vietnam.  The 
veteran also stated that he was given lots of medicated 
creams to apply to the skin rash, so that he could continue 
fighting.  

The Board finds the veteran's statements and testimony 
probative for the purpose of establishing a skin rash in 
service.  

As documented hereinabove, the veteran is a combat veteran; 
his testimony as to an incident in service and under combat 
conditions is accepted as correct in the absence of evidence 
to the contrary.  38 U.S.C.A. § 1154(b). 
 
The post-service medical records reveal a longstanding 
history of chronic fungal infection manifested by a skin rash 
and recent evidence of tinnea pedis since 2000, many years 
after the veteran's discharge from service.  

The Board notes that a VA physician in July 2000 diagnosed 
the veteran's skin rash as a fungal infection.  Likewise, a 
March 1995 diagnosis of chronic intermittent skin rash 
(fungal inspection strongly suspected) was made following a 
VA physician's notation of "chronic rash ever since serving 
in Vietnam," as reported by the veteran.  

In addition, there is an abundance of evidence showing a 
continuity of symptomatology of a skin rash post-service and 
its treatment with medicated creams.  

Together, this evidence, given the nature of a chronic fungal 
infection, tends to show a causal nexus between his current 
skin disability and the skin rash in service.  See Falzone v. 
Brown, 8 Vet. App. 398 (1996); see also, Hodges v. West, 
13 Vet. App. 287, as amended (2000).  

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether a chronic fungal 
infection manifested by a skin rash had its onset in service.  

Under the circumstances, the veteran prevails as to his claim 
for service connection for a disability manifested by a 
chronic intermittent skin rash and tinnea pedis, with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.  



ORDER

A 70 percent rating is granted for the service-connected 
PTSD, subject to the regulations applicable to the payment of 
monetary awards.  

Service connection for a disability manifested by a chronic 
intermittent skin rash and tinnea pedis is granted.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



